In a proceeding to discharge a mechanic’s lien, Ortov Lighting, Inc., appeals from an order of the Supreme Court, Richmond County (Lebowitz, J.), entered February 10, 2000, which denied its motion, in effect, to vacate a prior order of the same court entered April 20, 1999, granting the petition upon its failure to appear or submit written opposition to the petitioner’s motion pursuant to Lien Law § 39-a.
Ordered that the order is affirmed, without costs or disbursements.
A party seeking to vacate a default must demonstrate both a *495reasonable excuse for the default and the existence of a meritorious claim or defense (see, Parker v City of New York, 272 AD2d 310; Lovario v Vuotto, 266 AD2d 191; Wynne v Wagner, 262 AD2d 556). The determination of what constitutes a reasonable excuse for a default lies within the sound discretion of the trial court (see, Parker v City of New York, supra). We agree with the Supreme Court that the appellant did not demonstrate a reasonable excuse for the default or a meritorious defense to the proceeding. Thus, the Supreme Court properly denied the appellant’s motion. Bracken, J. P., Santucci, Altman and Florio, JJ., concur.